Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 07/29/2022 is acknowledged. Claims 1-51 and 58 have been canceled and claims 59-71 have been added. Claims 52-57 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 07/29/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome claim objection of claim 58 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buyuktimkin et al. (US 2015/0110904 A1) in view of Ferrari et al. (US 2013/0164394 A1) and Trip et al. (WO 2017/040421 A1).
Buyuktimkin et al. teach a topical oil-in-water emulsion, for enhancing penile sensitivity, comprising 6% by weight of sweet almond oil, 0.75% by weight of cinnamon bark oil, and 0.5% by weight of coriander seed oil in a physiologically acceptable topical carrier comprising 3.5%% by weight of sorbitol (same as 5% of 70% sorbitol in water), 2.8% by weight of isopropyl alcohol (same as 4% of 70% isopropyl alcohol in water), 20% by weight of propylene glycol, 1% by weight of butylated hydroxytoluene, 1% by weight of triethanolamine, 1% by weight of benzyl alcohol, 1% by weight of benzyl benzoate, 3.5% by weight of PEG 40-hydrogenated castor oil, 1.3% by weight of acrylate/C10-30 alkyl acrylate crosspolymer, 0.1% by weight of disodium EDTA, and the balance of water (abstract and table 1). 
Buyuktimkin et al. do not teach the emulsion further comprising L-arginine and L-citrulline and the weight of L-arginine and citrulline in claim 52, the weight percentages of them in claims 53 and 57, the weight ratio between them in claim 54, and
the weight ratio among sweet almond oil, cinnamon bark oil, coriander seed oil, L-arginine, and L-citrulline in claim 55.
This deficiency is cured by Ferrari et al. who teach topical application of a composition comprising arginine sources including 200 mg of L-arginine and 200 mg of citrulline (encompasses the claimed about 300 mg of citrulline) releasing NO which results in increased the blood flow into the female or male sexual organs and thus improving sexual fitness or wellness of both sexes, the male sexual enhancement, the treatment of sexual dysfunction and the health of the sexual vascular system of both sexes (abstract and paragraph 7, 23, 26, 90, 92, 94, and 179) and
Trip et al. who teach a topical composition (page 23, line 8-10) comprising L-arginine and L-citrulline in a ratio of 1:5 to 5:1 with from about 1 to about 80% by weight of L-arginine and from about 1 to about 80% by weight of L-citrulline (page 13, line 13-27) for NO releasing to increase the NO level in a subject in the treatment of penile erection during sexual arousal including erectile dysfunction for human (table 1 and page 11, line 4, page 12, line 12-14, page 33, line 26 and 33).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition taught by Buyuktimkin et al. and add from about 1 to about 80% by weight of L-arginine and from about 1 to about 80% by weight of L-citrulline with a L-arginine and L-citrulline weight ratio of 1:5 to 5:1 taught by Ferrari et al. and Trip et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose. 
Both a composition comprising sweet almond oil, cinnamon bark oil, coriander seed oil for enhancing penile sensitivity and a combination of from about 1 to about 80% by weight of L-arginine and from about 1 to about 80% by weight of L-citrulline with a L-arginine and L-citrulline weight ratio of 1:5 to 5:1 releasing NO resulting in increased NO in human for increase sexual sensitivity treating sexual dysfunction were well known to a person of ordinary skill in the art at the time of the invention. The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. 
The weight percentages of sweet almond oil, cinnamon bark oil, coriander seed oil, L-arginine, and L-citrulline taught by Buyuktimkin et al. in view of Ferrari et al. and Trip et al. encompass the claimed weight percentages of L-arginine and L-citrulline in claims 53 and 57, the weight ratio between L-arginine and L-citrulline in claim 54, the weight ratio among sweet almond oil, cinnamon bark oil, coriander seed oil, L-arginine, and L-citrulline in claim 55, and the weight of L-arginine and citrulline in claim 52.

Response to Applicants’ arguments:
Applicants argue that 200 mg L-citrulline is 1/3 less than the claimed 300 mg.
However, this argument is not deemed persuasive. The instant claim 52 recites “about 300 mg – about 3.0 g L-citrulline” the scope of which is broader than the scope of the alleged “300 mg L-citrulline”. The instant claims and specification do not define the limitation of "about" and the examiner is giving the broadest reasonable interpretation of it such as 50% deviation from the claimed numerical value. Assuming the deviation of "about" is 50%, then 50% less than the claimed 300 mg is 150 mg and thus 200 mg taught by Ferrari et al. certainly encompasses the claimed about 300 mg – about 3.0 g L-citrulline with sufficient specificity. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Please refer to MPEP 2144.05.II.A.

Applicants argue that the ranges of L-arginine and L-citrulline taught by Trip et al. are too broad that encompass a very large number of possible distinct compositions.
However, this argument is not deemed persuasive. Although the ranges of L-arginine and L-citrulline taught by Trip et al. are broader than the claimed; there is no evidence that the ranges taught by Trip et al. encompass distinct compositions, i.e., distinct species having different properties with regard to releasing NO resulting in increased NO in human for increase sexual sensitivity treating sexual dysfunction. Please refer to MPEP 2144.05.II.A
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.

Applicants argue that the ratio between L-arginine and L-citrulline taught by Trip et al. is 0.2-5 which ca be 25 times as much of one ingredient as the other
However, this argument is not deemed persuasive. The 0.2-5:1 ratio between L-arginine and L-citrulline taught by Trip et al. includes the claimed 1:2 (0.5:1) ratio. As discussed above, there is no evidence that the range taught by Trip et al. encompasses distinct compositions, i.e., distinct species having different properties with regard to releasing NO resulting in increased NO in human for increase sexual sensitivity treating sexual dysfunction. Please refer to MPEP 2144.05.II.A.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 52-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buyuktimkin et al. (US 2017/0224755 A1) in view of Ferrari et al. (US 2013/0164394 A1) and Trip et al. (WO 2017/040421 A1).
Buyuktimkin et al. teach a topical oil-in-water emulsion, for enhancing penile sensitivity, comprising 6% by weight of sweet almond oil, 0.75% by weight of cinnamon bark oil, and 0.5% by weight of coriander seed oil in a physiologically acceptable topical carrier comprising 3.5%% by weight of sorbitol (same as 5% of 70% sorbitol in water), 2.8% by weight of isopropyl alcohol (same as 4% of 70% isopropyl alcohol in water), 20% by weight of propylene glycol, 1% by weight of butylated hydroxytoluene, 1% by weight of triethanolamine, 1% by weight of benzyl alcohol, 1% by weight of benzyl benzoate, 3.5% by weight of PEG 40-hydrogenated castor oil, 1.3% by weight of acrylate/C10-30 alkyl acrylate crosspolymer, 0.1% by weight of disodium EDTA, and the balance of water (abstract and table 1). 
Buyuktimkin et al. do not teach the emulsion further comprising L-arginine and L-citrulline and the weight of L-arginine and citrulline in claim 52, the weight percentages of them in claims 53 and 57, the weight ratio between them in claim 54, and 
the weight ratio among sweet almond oil, cinnamon bark oil, coriander seed oil, L-arginine, and L-citrulline in claim 55.
This deficiency is cured by Ferrari et al. and Trip et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition taught by Buyuktimkin et al. and add from about 1 to about 80% by weight of L-arginine and from about 1 to about 80% by weight of L-citrulline with a L-arginine and L-citrulline weight ratio of 1:5 to 5:1 taught by Ferrari et al. and Trip et al. as discussed above.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612